Brown, J.,
dissenting: This is a civil action to recover a penalty, under section 2631 of the Revisal of 1905, for failure to receive a car load of shingles to be shipped from Rutherfordton, N. 0., to Scottsville, Tenn. The following issue was submitted :
“Is the defendant indebted to the plaintiff for the unlawful failure to receive a car load of shingles to be transported to Scottsville, Tenn., as alleged ? If so, in what sum ?” Answer: “Three hundred and fifty dollars.”
1. I am of opinion that, upon the entire evidence, there was but one tender and that in no event can a penalty for more than one day be recovered. When the agent of defendant refused to issue the bill of lading, and gave his reasons for it, then and there plaintiff told the agent that when he found what the freight rate was, to let him know, and he would prepay it, agent replying that when he got instructions how to ship, he would issue bill of lading and ship shingles. Plaintiff never had a further conversation with the defendant’s agent from 2 July, 1906, to 17 July, 1906, when one Castle came to plaintiff’s place of business to inquire about the car. Plaintiff further testified that he never lost a cent by the shipment being delayed.
On 17 July, Castle came to relieve defendant’s agent, Gunnels, and went in to see Reid about the car of shingles. Reid showed him correspondence that he had received from James Haddock relative to the delay of the shipment of shingles, stating that Scottsville was on the Knoxville and Augusta Railroad. In the meantime the freight office at Columbia, S. O., was also *767-trying to locate Scottsville, and received a wire from defendant’s agent at Knoxville that Scottsville was a'siding on the Knoxville and Augusta Railroad a few miles out from Knoxville. The information was forwarded to Gunnels on 19 July, and the bill of lading was issued and the car was moved that day. The standard railroad guides and directories do not show a Scottsville or a Scottville anywhere in Tennessee.
These undisputed facts show that there was only one tender and that the plaintiff made no further tender, but acquiesced in the delay incident to'locating Scottsville, the place of destination, admitted to be not on defendant’s lines of railway.
This puts the case, in my opinion, squarely on “all fours” with the opinion of this Court in Cotton Mills v. Railroad, ante, 608. *
2. I think this transaction from its inception related solely to interstate commerce and that the State statute cannot apply.
The car was ordered for the purpose of shipping shingles to a point in .Tennessee. The act of furnishing cars for such shipments was held to be interstate commerce by the Supreme Court of the United States, in Railroad v. Mayes, 201 U. S., 321, because it was one of the steps necessary to the culmination of the transaction.
The ear in this case had been duly furnished, and was loaded with the shingles or articles to be shipped. The next step to complete the transfer of the title and the exchange .of commodities was for the shipper to give shipping instructions and receive from the railroad company a bill of lading. The shipper claims that he gave instructions to ship to James Haddock, at Scottsville Tenn., thus making it an interstate transaction. The •statute in question, and under which this action is brought, undertakes to regulate the terms and conditions upon which the bill of lading shall be issued by the carrier. The bill of lading-demanded was not to a point in this State, but to a point in Tennessee.
The contract which the defendant was required to enter into was a contract of carriage of freight from one State to another. Such contracts not only partake entirely of the character of interstate commerce, but they are actually regulated by the Inter*768state Commerce Commission under tbe authority of Federal law. Congress has legislated on tbe subject, and made regulations in reference to tbe publication of rates for interstate commerce and otherwise taken control, through the commission, of all matters relating to the shipment of freight from one State to another. Act of 29 June, 1906, sec. 6. This section of the Interstate Commerce Act provides: “No carrier, unless otherwise provided by this act, shall engage or participate in the transportation of passengers or property, as defined in this act, unless the rates, fares and charges upon which the same are transported by said carrier have been filed and published in accordance with this actnor shall any carrier charge or demand or collect or receive a greater or less or different compensation for such transportation of passengers or property, or for any service in connection therewith, between the points named in such tariffs, than the rates, fares and charges which are specified in the tariff, filed and in effect at the time.”
It is undisputed that the defendant company had never filed with the Interstate Commission and had never published a tariff to Scottsville or Scottville, Tenn., for the reason that its officials had, never heard of any such place. This appears in the plaintiff’s own testimony.
It turns out, upon investigation, that Scottsville is not and never has been a shipping point upon any railway, but that it is only a flag station and siding on the Knoxville and Augusta Railroad and that all freight destined to it is billed to Rockford, Tenn. Thus it appears that if defendant’s agent had issued the bill of lading to Scottsville and fixed the freight rates thereto, and received the money, he would have violated the act of Congress which I have referred to and would have subjected the defendant to prosecution by the Feddral Government. Surely the defendant cannot be penalized by a-State for not issuing a bill of lading in violation of the act of Congress in a matter over which the latter has exclusive control.
3. It is admitted that the'plaintiff, when he tendered the car, demanded a bill «of lading to a point in Tennessee not on defendant’s system. The evidence is undisputed that defendant’s agent consulted standard railway guides and endeavored to locate *769Scottsville, and was delayed in finding it, for tbe reason that all freight destined to Scottsville was waybilled or consigned to Rockford; all freight originating at Scottsville was waybilled or consigned from Rockford. There is a siding at Scottsville, put there for the accommodation of a brick plant, and up to the time of this shipment the Knoxville and Augusta Railroad, upon whose line Scottsville is situated, had never received any shipments for that siding.
Upon these facts it is contended that defendant’s agent was required to receive the car eo instanti, issue bill of lading to Scottsville (the first and only shipment from any point), enter into a' contract for the carriage of the shingles to this point, and state the freight rate, when none had been established. The mere statement of the contention, I think,, demonstrates rfcs unreasonableness.
A common carrier may contract to deliver freight to a point beyond its own lines, but it cannot be compelled to do so. Hutchinson on Carriers, sec. 145, and eases cited in notes. The liability of the carrier beyond the terminus of its own line must be based on contract, and no authority has been shown, and none exists, so far as my researches have discovered, to the effect that a State can compel an interstate carrier to enter into such a contract and give a through bill of lading to points in another State beyond its own lines and penalize the carrier for its refusal.
The condition of the tender of the car was that the defendant should contract to deliver it to a point in another State beyond its own line. It necessarily follows that if defendant cannot be compelled by the State to enter into such a contract against its will, it cannot be penalized for refusing to receive the car. A defense that may be interposed against the shipper for damages may be interposed in a suit for the penalty. Garrison v. Railroad, ante, 575; Hardware Co. v. Railroad, ante, 703; Railroad v. Mayes, supra; McNeill v. Railroad, 202 U. S., 543.
For the reasons given I think the defendant’s motion to non-suit should have been allowed.
Walker, J., concurs in dissenting opinion.